By the Court.

McDonald, J.
delivering the opinion.
The complainants in the bill are legitimate children of David Shelton, late of Talbot county, deceased. They claim to be heirs at law of Mary Martha Shelton, a daughter of the said David Shelton, born out of lawful wedlock, but fully legitimated and made the heir at law of the said David Shelton, and made capable of inheriting his property as though she had been bora in lawful wedlock. Shelton, by his last will and testament, gave her a legacy of three thousand dollars,, She survived him but a short time, and the complainants are claiming of her administrator, that legacy, as her heirs at law. The defendant demurs to the bill, on the grounds, viz:
1st, That complainants show that they have no interest whatever in the subject matter of the suit.
2d. That the Act of 24th February, 1854, (the legitimating Act,) does not constitute the complainants, or either of them, heirs at law of the intestate.
3d. Because there is no equity in the complainants’ bill.
The defendant pleaded also to the bill, that the complainants are not the heirs at law of the intestate; but that, prior to the Act of legitimation of the said Mary Martha, she was the illegitimate daughter of Nancy Nix, and that, at the time of her death, she left afbrother and sister, illegitimate children of the said Nancy Nix; thatthesaid Shelton, at andaf*639ter the birth of the said Mary Martha, had a lawful wife then living, and had such wife many years before that time, and that complainants are the issue of that lawful marriage; that the legitimating Act was not procured or assented to by the said Mary Martha, her mother, or her brothers, and that the said Act, if valid, does not define, prescribe or determine who shall be the heirs at law of the said Mary Martha, but left the law in relation thereto, as it theretefore stood.
The complainants demurred to the defendant’s plea, and the Court heard argument of both demurrers at the same time, and overruled the demurrer to the plea, but sustained the demurrer to the bill and dismissed the bill; and complainants except.
The bill charges, that the Act of legitimation was procured to be passed by David Shelton.
The rights oí the complainants depend upon the construcof the Act of legitimation ; and such Acts, I admit, must be construed strictly. If Shelton had died intestate, what was to prevent this child from inheriting his estate, or a part of it, atleast? The Act was procured to be passed by Shelton. The property was his, which it would have been entitled to inherit, if he had died intestate. There was no vested right to it in any one else, to make his or her consent necessary to the validity of the Act. The will was made before the Act, but the property did not vest in the legatee until the death of the testator, which was after the Act was passed. The Act therefore,, interfered with no vested right of the child. The money alone is in contest here; that was bequeathed by Shelton. If the Act had not been passed, he might have changed the phraseology of the will in regard to the money, and might have given it to his own children, as he did the negroes, in the event of the death of his child without children. He might have allowed it to stand to aid it in marriage. We cannot tell. So far as the act of legitimation affected rights of property-coming from him, whether by descent or purchase, his consent was all that was necessary to give it validity. He had a *640sight to prescribe the condition on which any portion of Ms property should pass to it, whether it passed by his will, or by legislative Act, passed by his procurement. If the child were fully legitimated as his child, she became liis legitimate child for all purposes, and the words added, which made her capable in law of inheriting his property, as if she had been horn in lawful wedlock, gave strength and force to the enactment, and was not intended to, and did not limit, the effect of the previous comprehensive language. The child, then, was fully legitimated as the child of David Shelton. If she were his lawful child, she could not have been restricted in the enjoyment of all the rights and privileges of his children, born in lawful wedlock, and one of the rights and privileges of lawful children is, to inherit from each other. If one of the'other children of Shelton had died intestate, and without issue, what was to hinder the legitimated daughter from coming in as a legal distributee in the estate? If she would ■have had a right to come in and share the estates of others of his children, who had died, now that she is dead, they come In and take her estate.
If the illegitimate had been entitled to an estate independent of that derived from Shelton, and one that he could not acquire without'the consent of the child, and Shelton had an Act of legitimation passed, the effect of which would have been to take the property out of its legal course of inheritance, and to transfer it, on her death, to himself or his family, a question might arise, if that were not a case in which a Court of Chancery would relieve, against the effect of the Act. It would be one of the kind of private Acts, operating as a conveyance, against which a Court of Chancery in England %vould relieve. But-that is not the question here. The child is fully legitimated as his child, is made his lawful child. It requires no liberal construction of the Act to determine this. It is the words of the Act. The Act of legitimation being an Act fully legitimating her, would operate on all the property, I apprehend, of the legitimated child, no matter *641whence derived or how acquired. If not, there would be no necessity for the interposition of a Court of Chancery to relieve against its effect on any part of the child’s property.
We think that, by the Act of legitimation, the daughter, Mary Martha, became fully legitimated as the lawful child of David Shelton, and that on its death the complainants became entitled to the property, under the statute of distributions.
Judgment reversed.